 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN LEE WILSON,                                No. 2:19-cv-0886 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    RABBI FERRIS, et al.,
15                       Defendants.
16

17          On August 2, 2019, plaintiff filed a document styled “Motion for Mediation, Arbitration

18   and/or Settlement Conference,” which plaintiff signed on July 30, 2019. (ECF No. 22.)

19   However, on July 25, 2019, this action was referred to the Post-Screening ADR Project and the

20   case was stayed for 120 days pending the scheduling of a settlement conference. (ECF No. 20.)

21   It appears that plaintiff’s pending motion was signed before plaintiff received the July 25, 2019

22   order. Plaintiff’s motion is denied as moot.

23          In addition, plaintiff’s motion was accompanied by a document entitled “Plaintiff’s First

24   Interrogatories and First Request for Production of Documents.” Plaintiff is informed that court

25   permission is not necessary for discovery requests and that discovery requests served on an

26   opposing party and that party’s responses should not be filed until such time as a party becomes

27   dissatisfied with a response and seeks relief from the court pursuant to the Federal Rules of Civil

28   Procedure. Discovery requests between the parties shall not be filed with the court unless, and
                                                       1
 1   until, they are at issue.

 2             Moreover, because this action was stayed, plaintiff may not propound discovery at this

 3   time. Rather, plaintiff must wait until the court issues its discovery and scheduling order, which

 4   will issue, if appropriate, following the settlement conference. No further motions should be filed

 5   until the stay of this action is lifted.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Plaintiff’s motion (ECF No. 22) is denied as moot; and

 8             2. Plaintiff’s discovery request (ECF No. 22 at 3-4) is retained in the court file and

 9   disregarded. Plaintiff is cautioned that further filing of discovery requests or responses, except as

10   required by rule of court, may result in an order of sanctions, including, but not limited to, a

11   recommendation that this action be dismissed.

12   Dated: August 13, 2019

13

14

15   /wils0886.411

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
